UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-8036 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: THE TECH GROUP 401(k) PLAN B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: WEST
